             Case 2:20-cv-00118-TBM-MTP Document 21 Filed 09/21/21 Page 1 of 1


                          IN THE UNITED STATES DISTRICT COURT
                        FOR THE SOUTHERN DISTRICT OF MISSISSIPPI
                                    EASTERN DIVISION

MEKESHIA HAYES                                                                                PLAINTIFF

v.                                                     CIVIL ACTION NO.: 2:20-cv-00118-TBM-MTP

JONES COUNTY, MISSISSIPPI;
JONES COUNTY SHERIFF’S
DEPARTMENT; OFFICER JAKE
DRISKELL; and DOE OFFICERS 1-6                                                            DEFENDANTS

     ORDER DENYING DEFENDANT’S MOTION FOR JUDGMENT ON THE PLEADINGS

       This matter came before the Court on Defendant Officer Jake Driskell’s Motion for Judgment on

the Pleadings [13] on September 21, 2021. At the hearing conducted in this matter on September 21, 2021,

the Court, having considered the pleadings, the record, the oral arguments of counsel, and the relevant legal

authority, announced its findings and conclusions. The Court concluded that Defendant Officer Jake

Driskell’s Motion for Judgment on the Pleadings based on qualified immunity should be denied without

prejudice at this time to allow the Plaintiff the opportunity to file an amended complaint.

       IT IS THEREFORE, ORDERED AND ADJUDGED that, for the reasons stated on the record at

the hearing held on September 21, 2021, Defendant Jake Driskell’s Motion for Judgment on the Pleadings

[13] is DENIED without prejudice.

       IT IS FURTHER ORDERED AND ADJUDGED that Plaintiff’s ore tenus Motion to Amend the

Complaint is GRANTED, and Plaintiff shall have twenty days from the date of this order to file an amended

complaint.

       THIS, the 21st day of September, 2021.



                                              __________________________________
                                              TAYLOR B. McNEEL
                                              UNITED STATES DISTRICT JUDGE
